   Case 2:21-cr-00049-MHT-JTA Document 133 Filed 05/21/21 Page 1 of 4



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA         )
                                 )           CRIMINAL ACTION NO.
        v.                       )               2:21cr49-MHT
                                 )                   (WO)
WILLIAM      LEE HOLLADAY, III )
DEBORAH      IRBY HOLLADAY, and )
WILLIAM      RICHARD CARTER, JR. )

                                   ORDER

    At the request of defendants William Lee Holladay,

III, Deborah Irby Holladay, and William Richard Carter,

Jr., made during conference calls on May 5 and 21,

2021,    the       court   concludes     that   jury   selection        and

trial,       now    set    for   September   13,   2021,    should       be

continued pursuant to 18 U.S.C. § 3161.

    While the granting of a continuance is left to the

sound discretion of the trial judge, United States v.

Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is    limited      by   the   requirements    of   the   Speedy

Trial Act, 18 U.S.C. § 3161.             The Act provides in part:

    "In any case in which a plea of not guilty is
    entered, the trial of a defendant charged in
    an   information   or  indictment   with   the
    commission of an offense shall commence within
   Case 2:21-cr-00049-MHT-JTA Document 133 Filed 05/21/21 Page 2 of 4




    seventy days from the filing date (and making
    public) of the information or indictment, or
    from the date the defendant has appeared
    before a judicial officer of the court in
    which such charge is pending, whichever date
    last occurs."

§ 3161(c)(1).      The Act excludes from the 70-day period

any continuance based on "findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial."        § 3161(h)(7)(A).            In    granting      such     a

continuance,     the    court     may    consider,       among     other

factors, whether the failure to grant the continuance

“would be likely to ... result in a miscarriage of

justice,” § 3161(h)(7)(B)(i), or “would deny counsel

for the defendant ... the reasonable time necessary for

effective preparation, taking into account the exercise

of due diligence,” § 3161(h)(7)(B)(iv).

    The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and all three defendants in a


                                   2
      Case 2:21-cr-00049-MHT-JTA Document 133 Filed 05/21/21 Page 3 of 4




speedy trial.          Defense counsel have advised the court

that the discovery in this case is voluminous and that

additional time is necessary to review the materials

and prepare adequately and effectively for trial.                           In

addition,        the     government         does     not      oppose       the

continuance.        The court finds that a continuance of the

trial is necessary in order to ensure that the parties

are    fully     prepared      and   able    to    present    their    cases

effectively.

                                     ***

      Accordingly, it is ORDERED that, at the request of

defense counsel, made during conference calls on May 5

and     21,    2021,     the    jury       selection    and    trial       for

defendants       William       Lee   Holladay,      III,     Deborah    Irby

Holladay, and William Richard Carter, Jr., now set for

September 13, 2021, are reset for February 7, 2022, at

10:00 a.m., in Courtroom 2FMJ of the Frank M. Johnson

Jr.     United     States      Courthouse         Complex,    One     Church

Street, Montgomery, Alabama.

                                       3
   Case 2:21-cr-00049-MHT-JTA Document 133 Filed 05/21/21 Page 4 of 4




    The United States Magistrate Judge shall conduct a

pretrial conference prior to the February trial term.

    DONE, this the 21st day of May, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                   4
